IN TI~IE SUPREME COURT OF THE STATE OF DELAWARE

KA'I'I-]LEEN DANIELS, §
§ No. 503, 2015
Respondent Below, §
Appellant, §
§ Court Below - Family Court
v. § of the State of Delaware
§
DIVISION OF FAl\/HLY SERVICES, § File No.: 15-02-03TN
§ Petition No.: 15-03 754
Petitioner Below, §
Appellee. §

Submitted: April 27, 2016
Decided: May 2, 2016

Before STRINE, Chief Justice; HOLLAND and VAUGHN, Justices.
0 R D E R

This 2"" day of May 20 1 6, the Court having considered this matter on the briefs
filed by the parties has determined that the finaljudgment of the Family Court should
be affirmed on the basis of and for the reasons assigned by the Family Court in its
bench ruling dated August 17, 2015.

NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Family Court be, and the same hereby is, AFFIRMED.

BY THE COURT: